Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Reasons for Allowance

	1. The following is an examiner’s statement of reasons for allowance: the prior-art, Alomari (US PGPub 20200218535), in view of Rainwater (US PGPub 20180373986) and further in view of Reas(US Patent 10809983) failed to disclose of a computer-implemented method for mitigating similar code segments, comprising: receiving, by a computing device, a first code segment and a second code segment, wherein the first code segment is different from the second code segment; parsing, by the computing device, the first code segment and the second code segment into a first abstract syntax tree (AST) and a second AST, respectively; generating, by the computing device, a first normalized AST and a second normalized AST corresponding to the first AST and the second AST, respectively, based on a first normalization rule such that the first normalized AST and the second normalized AST correspond to a first normalized code segment and a second normalized code segment, respectively, wherein the first normalized code segment mirrors the second normalized code segment; and deriving, by the computing device, analytical information of the first normalized AST and the second normalized AST based on the first normalized code segment and the second normalized code segment, as recited by the independent claim 1.   
The prior-art, Ceng (US PGPub 20150154011), in view of Haustein (US Patent 8745027) failed to disclose of a computer-implemented method for mitigating duplicate data, comprising: converting, by a computing device, a first code segment, a second code segment, and a third code segment to a first abstract syntax tree (AST), a second AST, and a third AST respectively; comparing, by the computing device, the first AST to the second AST; generating, by the computing device, an original AST template based on the comparing of the first AST to the second AST; comparing, by the 

Regarding Claim 1, the closest prior-art found, Alomari, Rainwater and Reas discloses of a computer-implemented method for mitigating similar code segments, comprising: receiving, by a computing device, a first code segment and a second code segment, parsing, by the computing device, the first code segment and the second code segment into a first abstract syntax tree (AST) and a second AST, respectively; generating, by the computing device, a first normalized AST and a second normalized AST corresponding to the first AST and the second AST, respectively, based on a first normalization rule; and deriving, by the computing device, analytical information of the first normalized AST and the second normalized AST based on the first normalized code segment and the second normalized code segment.

Regarding Claim 16, the closest prior-art found, Ceng and Haustein discloses of a computer-implemented method for converting, by a computing device, a first code segment, a second code segment, and a third code segment to a first abstract syntax tree (AST), a second AST, and a third AST respectively; generating, by the computing device, an original AST template and generating, by the computing device, an updated AST template. 

However, the prior-art, Alomari, Rainwater and Reas failed to disclose as cited above as well as Ceng and Haustein. Claim 15 is a product claim, similar to the claim 1.
 Therefore, the prior-art, Alomari, Rainwater and Reas and Ceng and Haustein failed to teach the method of claim 1, the product of claim 15 and the method of claim 16. Therefore, claims 1-20 are allowed. 
 


	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/JAE U JEON/               Primary Examiner, Art Unit 2193